Citation Nr: 1611354	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  97-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent prior to July 23, 2003, for fibromyalgia with chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, status post right ankle fracture, and bilateral stress fractures of the feet with hammertoe deformities.

2.  Entitlement to a disability rating in excess of 40 percent since July 23, 2003, for fibromyalgia.

3.  Entitlement to a disability rating in excess of 10 percent from July 23, 2003, to May 20, 2012, for chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine.

4.  Entitlement to a disability rating in excess of 20 percent since May 21, 2012, for chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine.

5.  Entitlement to a disability rating in excess of 10 percent since July 23, 2003, for status post right ankle fracture.

6.  Entitlement to a disability rating in excess of 10 percent from July 23, 2003, to April 23, 2006, for stress fracture of the right foot with hammertoe deformity.

7.  Entitlement to a disability rating in excess of 10 percent since April 24, 2006, for stress fracture of the right foot with hammertoe deformity, plantar fasciitis, and heel spur syndrome.

8.  Entitlement to a disability rating in excess of 10 percent from July 23, 2003, to April 23, 2006, for stress fracture of the left foot with hammertoe deformity.

9.  Entitlement to a disability rating in excess of 10 percent since April 24, 2006, for stress fracture of the left foot with hammertoe deformity, plantar fasciitis, and heel spur syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from August 1983 to September 1987 with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

On June 23, 2003, the Veteran filed a claim for a disability rating in excess of 60 percent for fibromyalgia with chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, status post right ankle fracture, and bilateral stress fractures of the feet with hammertoe deformities.  

In an April 2008 rating decision, the RO granted service connection for bilateral plantar fasciitis with heel spur syndrome effective April 24, 2006, and assigned one 10 percent disability rating for the bilateral disability.  The overall disability rating for (1) fibromyalgia with chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, status post right ankle fracture, and bilateral stress fractures of the feet with hammertoe deformities, and (2) bilateral planter fasciitis with heel spur syndrome remained 60 percent disabling.

In June 2009, the Board remanded the claim for an increased rating for the fibromyalgia with various disabilities for a Board hearing.

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in New York, New York.  A transcript of the hearing has been associated with the electronic record.

In January 2010, the Board remanded the claim for an increased rating for the fibromyalgia with various disabilities for further development.

In a November 2012 decision review officer decision, the RO separately rated the fibromyalgia, chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, and status post right ankle fracture as 40 percent, 10 percent, and 10 percent disabling, respectively, effective July 23, 2003, the date of receipt of the claim for an increased rating.  The RO assigned a 20 percent disability for the thoracolumbar spine disability effective May 21, 2012.  As for the bilateral stress fractures of the feet with hammertoes deformities, the RO also separately rated that disability from fibromyalgia effective July 23, 2003, by assigning two 10 percent disability ratings effective that date.  The RO also rated the bilateral plantar fasciitis and heel spur syndrome with the bilateral stress fractures of the feet with hammertoes deformities, but the effective date of the grant of the bilateral plantar fasciitis and heel spur syndrome is April 24, 2006.  The overall evaluation for all of these disabilities remains 60 percent.  Therefore, the provisions regarding reductions are not applicable to these issues.  See 38 C.F.R. § 3.105, 3.344 (2015).

For increased rating claims that do not involve an initial assignment of a disability rating, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  As such, the Board must consider whether an increased rating prior to July 23, 2003, is warranted for fibromyalgia with chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, status post right ankle fracture, and bilateral stress fractures of the feet with hammertoe deformities.

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for a bilateral shoulder disorder, to include a right shoulder tear and as secondary to the service-connected fibromyalgia; entitlement to additional monetary benefits after May 31, 2012, due to M.'s (a dependent child) school attendance after May 31, 2012; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea have been raised by the record in the September 2009 hearing transcript, a September 2011 statement, and a February 2016 statement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a January 2016 appellant's post-remand brief, the representative argued that the service-connected disabilities have worsened since the 2012 VA examinations.  Given the passage of time and the allegation of worsening, the Board agrees that a new examination is warranted.

In October 2003, the Veteran reported that he underwent a retention examination for the Army Reserves in March 2003.  Given that this examination happened within the one-year period prior to the appellant filing his increased rating claim in July 2003, this examination report is potentially relevant to that claim and the AOJ should attempt to obtain it.

In light of the other reasons for remand, the AOJ should ask the Veteran identify all treatment for the disabilities on appeal and obtain all records from the Northport VA Medical Center from January 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for fibromyalgia, his thoracolumbar spine disability, his right ankle disability, and his feet disabilities, and obtain all identified records.  Regardless of the claimant's response, obtain all records from the Northport VA Medical Center from January 2016 to the present.

2.  Contact the service department and attempt to obtain the March 2003 retention examination report for the Army Reserves.  If the service department is unable to provide that examination report, ask the Veteran provide a copy of it.

3.  Thereafter, the AOJ should schedule the Veteran for a thorough orthopedic examination and any other applicable examinations to determine the nature and extent of his service-connected fibromyalgia, chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, status post right ankle fracture, bilateral stress fractures of the feet with hammertoe deformities, and bilateral planter fasciitis with heel spur syndrome.  

The entire claims file must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should describe in detail all manifestations of the Veteran's fibromyalgia, chronic thoracolumbar pain syndrome with degenerative changes of the thoracic spine, status post right ankle fracture, bilateral stress fractures of the feet with hammertoe deformities, and bilateral planter fasciitis with heel spur syndrome.  The examiner should also specifically identify which joints are affected by fibromyalgia.  

For the thoracolumbar spine and right ankle, the examiner should conduct appropriate range of motion testing.  In reporting the results of range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should be requested to identify any objective evidence of pain and to assess the extent of any pain.

For the thoracolumbar spine and right ankle, tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.

For the thoracolumbar spine and right ankle, the examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.

The examiner should specifically indicate any reflex abnormalities, muscle spasm, or other neurological manifestations associated with the Veteran's fibromyalgia.

The rationale for all opinions expressed must be provided. 

4.  Thereafter, the AOJ must readjudicate issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







